           Case 3:17-cv-02924-EMC Document 97 Filed 03/25/20 Page 1 of 3



     John A. Ybarra (pro hac vice)
1    jybarra@littler.com
     LITTLER MENDELSON, P.C.
2    321 North Clark Street, Suite 1000
     Chicago, IL 60654
3    Telephone: (312) 372-5520
     Facsimile: (312) 372-7880
4
     Aaron L. Agenbroad, SBN 242613
5    alagenbroad@jonesday.com
     Kelsey Israel-Trummel, SBN 282272
6    kitrummel@jonesday.com
     JONES DAY
7    555 California Street, 26th Floor
     San Francisco, CA 94104
8    Telephone: (415) 626-3939
     Facsimile: (415) 875-5700
9
     Michael J. Gray (pro hac vice)
10   mjgray@jonesday.com
     JONES DAY
11   77 W. Wacker Dr. Suite 3500
     Chicago, IL 6060
12   Telephone: (312) 782-3939
     Facsimile: (312) 782-8585
13
     Attorneys for Defendant
14   ECOLAB INC.
15                                UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     ROBERT BANKWITZ, an individual;            Case No.    3:17-cv-02924-EMC
18
     WILLIAM JACOBO, an individual; and
19   JOSHUA HERNANDEZ, an individual;           Assigned to: Hon. Edward M. Chen

20                 Plaintiffs,                  STIPULATION AND [PROPOSED]
                                                ORDER EXTENDING DEFENDANT’S
21                                              TIME TO RESPOND TO MOTIONS TO
            v.                                  CONFIRM ARBITRATION AWARDS
22                                              AND PLAINTIFFS’ TIME TO REPLY
     ECOLAB INC., a Delaware corporation; and
23   DOES 1 through 100, inclusive,

24                 Defendants.
25
26
27
28
                                                1                          No. 3:17-cv-02924-EMC
                         STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
            Case 3:17-cv-02924-EMC Document 97 Filed 03/25/20 Page 2 of 3




1           Pursuant to Local Rule 6-1(b), Defendant Ecolab Inc. (“Defendant”) and Plaintiffs Robert

2    Bankwitz and William Jacobo (“Plaintiffs”), by and through their respective counsel, enter into the

3    following stipulation:

4           WHEREAS, on March 11, 2020, Plaintiff Robert Bankwitz filed an Application to Confirm

5    Arbitration Award (“Bankwitz Application”) (Dkt. No. 93);

6           WHEREAS, on March 23, 2020, Plaintiff William Jacobo also filed an Application to

7    Confirm Arbitration Award (“Jacobo Application”) (Dkt. No. 95);

8           WHEREAS Defendant’s response to the Bankwitz Application is due March 25, 2020, with
9    any reply thereto due on April 1, 2020;
10          WHEREAS Defendant’s response to the Jacobo Application is due April 6, 2020, with any
11   reply thereto due on April 13, 2020;
12          WHEREAS the Court has continued the next case management conference in these matters
13   until June 18, 2020 (Dkt. No. 96); and
14          WHEREAS the disruptions caused by the COVID-19 virus and the efficiency of responding to
15   both Applications in a single filing make it preferable for Defendant to respond to both Applications
16   on April 8, 2020, with any replies thereto due on April 15, 2020.
17          NOW, THEREFORE, the Parties hereby respectfully request that
18          1.      The deadline for Defendant’s responses to the Bankwitz and Jacobo Applications be

19   extended until April 8, 2020; and

20          2.      The deadline for Plaintiffs’ replies in support of the Bankwitz and Jacobo Applications

21   be extended until April 15, 2020.

22
23   Dated: March 25, 2020                      JONES DAY

24                                              /s/ Kelsey Israel-Trummel
                                                Kelsey Israel-Trummel
25
                                                Attorneys for Defendant
26                                              ECOLAB INC.
27
28
                                                        2                              No. 3:17-cv-02924-EMC
                          STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
            Case 3:17-cv-02924-EMC Document 97 Filed 03/25/20 Page 3 of 3




1    Dated: March 25, 2020                      HATHAWAY, PERRETT, WEBSTER,
                                                POWERS, CHRISMAN & GUTIERREZ
2
                                                /s/ Alejandro P. Gutierrez
3                                               Alejandro P. Gutierrez
4                                               Attorneys for Plaintiffs
                                                ROBERT BANKWITZ AND WILLIAM
5                                               JACOBO
6
7                                      SIGNATURE ATTESTATION

8           I hereby attest that concurrence in the filing of this document has been obtained from all

9    persons whose signatures are indicated by a “conformed” signature (/S/) within this efiled document.

10   Dated: March 25, 2020                              By: /s/ Kelsey Israel-Trummel
                                                            Kelsey Israel-Trummel
11
12
13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
14   Dated: ___________________________                     _____________________________________
                                                            Hon. Edward M. Chen
15                                                          United Stated District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3                               No. 3:17-cv-02924-EMC
                          STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
